Supreme Court of the United States
                               Office of the Clerk
                         Washington, DC 20543-0001
                                                                    Scott S. Harris
                                                                    Clerk of the Court
                                                                    (202)479-3011
                                      March 12, 2015

                                                                        BLED IN
Clerk                                                             1ST COURT OFAPPEALS
                                                                    HOUSTON, TEXAS
Court of Appeals of Texas, First District
301 Fannin Street                                                   MAR 17 2015
Houston, TX 77002-2066
                                                               CHRISTOPi

                                                              CLERK       rm
        Re:   William Solomon Lewis
              v. Texas
              No. 14-8815
              (Your No. 1-13-00458-CR)


Dear Clerk:


     The petition for a writ of certiorari in the above entitled case was filed on
March 5, 2015 and placed on the docket March 12, 2015 as No. 14-8815.




                                         Sincerely,

                                         Scott S. Harris, Clerk

                                         by
                                              2^